Exhibit OMEGA HEALTHCARE INVESTORS, INC. Unaudited Pro Forma Condensed Consolidated Financial Statements On December 22, 2009, Omega Healthcare Investors, Inc. (the “Company”) acquired certain subsidiaries of CapitalSource Inc. (“CapitalSource”) owning 40 long-term care facilities (Closing 1) and acquired a purchase option to acquire entities owning an additional 63 facilities.The Company expects to acquire other subsidiaries of CapitalSource owning 40 additional facilities during on or about April 1, 2010 (Closing 2) pursuant to an existing securities purchase agreement. The Company intends to account for the acquisition in accordance with guidance for business combinations and is currently in the process of analyzing the fair value of the acquired properties and the related in-place leases, but is awaiting additional information to complete the process.
